Citation Nr: 1039862	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-17 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a heart disorder, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claims.  

In May 2006, the Veteran was afforded a hearing before a Veterans 
Law Judge who is no longer employed at the Board.  In August 
2010, he was offered the opportunity to appear at an additional 
hearing before the Board, but he declined. 

In November 2006, the Board remanded the matter to the RO for the 
purpose of providing additional notice, obtaining additional 
evidence, and providing the Veteran with VA psychiatric 
examination and a VA heart examination.  As the requested 
development has been completed with regard to the claim for 
service connection for PTSD, no further action to ensure 
compliance with the remand directives is required on that issue.  
Stegall v. West, 11 Vet. App. 268 (1998).  The matter was 
returned to the Board in May 2009. 

Finally, the Veteran seeks service connection for a heart 
disorder.  On October 13, 2009, in accordance with authority 
provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the Republic 
of Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. § 1116, the Department of 
Veterans Affairs (VA) recently issued regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  
Accordingly, on November 20, 2009, the Secretary of Veterans 
Affairs (Secretary) directed the Board to stay action on all 
claims for service connection that cannot be granted under the 
current law, but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  Since the Veteran's claim for service connection 
for heart disease may be affected by these new presumptions, the 
Board must stay action with regard to this issue in accordance 
with the Secretary's stay.  Although the final rule amending 38 
C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-
cell leukemias, Parkinson's disease, and ischemic heart disease 
to the list of diseases associated with exposure to certain 
herbicide agents was published on August 31, 2010, the Secretary 
has not yet lifted the stay.  Once the stay has been lifted, 
adjudication of that claim will be resumed.  


FINDING OF FACT

The Veteran's PTSD was incurred in, or caused by, his active 
service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have 
been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2010).  In this decision, the Board grants service 
connection for PTSD.  This award represents a complete grant of 
the benefits sought on appeal with regard to the Veteran's claim 
for service connection for PTSD.  Thus, on that issue, any 
deficiency in VA's compliance is deemed to be harmless error, and 
any further discussion of VA's responsibilities is not necessary.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  In this regard, the Board must assess the 
credibility and probative value of the evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991).  While the Board is not free to ignore 
the opinion of a treating physician, it is free to discount the 
credibility of that physician's statement.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993);  Sanden v. Derwinski, 2 
Vet. App. 97, 101 (1992). 

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran contends that he suffers from PTSD as a result his 
military service in Vietnam, specifically the attack on the 
bridge in B?n Tre Province that occurred on July 19, 1969 and 
continued through the next day. 

Generally, to be entitled to service connection for PTSD, the 
THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a heart disorder, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claims.  

In May 2006, the Veteran was afforded a hearing before a Veterans 
Law Judge who is no longer employed at the Board.  In August 
2010, he was offered the opportunity to appear at an additional 
hearing before the Board, but he declined. 

In November 2006, the Board remanded the matter to the RO for the 
purpose of providing additional notice, obtaining additional 
evidence, and providing the Veteran with VA psychiatric 
examination and a VA heart examination.  As the requested 
development has been completed with regard to the claim for 
service connection for PTSD, no further action to ensure 
compliance with the remand directives is required on that issue.  
Stegall v. West, 11 Vet. App. 268 (1998).  The matter was 
returned to the Board in May 2009. 

Finally, the Veteran seeks service connection for a heart 
disorder.  On October 13, 2009, in accordance with authority 
provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the Republic 
of Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. § 1116, the Department of 
Veterans Affairs (VA) recently issued regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  
Accordingly, on November 20, 2009, the Secretary of Veterans 
Affairs (Secretary) directed the Board to stay action on all 
claims for service connection that cannot be granted under the 
current law, but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  Since the Veteran's claim for service connection 
for heart disease may be affected by these new presumptions, the 
Board must stay action with regard to this issue in accordance 
with the Secretary's stay.  Although the final rule amending 38 
C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-
cell leukemias, Parkinson's disease, and ischemic heart disease 
to the list of diseases associated with exposure to certain 
herbicide agents was published on August 31, 2010, the Secretary 
has not yet lifted the stay.  Once the stay has been lifted, 
adjudication of that claim will be resumed.  


FINDING OF FACT

The Veteran's PTSD was incurred in, or caused by, his active 
service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have 
been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2010).  In this decision, the Board grants service 
connection for PTSD.  This award represents a complete grant of 
the benefits sought on appeal with regard to the Veteran's claim 
for service connection for PTSD.  Thus, on that issue, any 
deficiency in VA's compliance is deemed to be harmless error, and 
any further discussion of VA's responsibilities is not necessary.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  In this regard, the Board must assess the 
credibility and probative value of the evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991).  While the Board is not free to ignore 
the opinion of a treating physician, it is free to discount the 
credibility of that physician's statement.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993);  Sanden v. Derwinski, 2 
Vet. App. 97, 101 (1992). 

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran contends that he suffers from PTSD as a result his 
military service in Vietnam, specifically the attack on the 
bridge in B?n Tre Province that occurred on July 19, 1969 and 
continued through the next day. 

Generally, to be entitled to service connection for PTSD, the 
record must include the following:  (1) medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125; (2) credible supporting evidence that the claimed 
in-service stressor occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

With regard to the second element, evidence that an in-service 
stressor actually occurred, the necessary evidence varies 
depending on whether it can be determined that the Veteran 
"engaged in combat with the enemy."  If it is established through 
military citation or other evidence that a Veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
such combat, then, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone is 
sufficient evidence as to the reported stressor's actual 
occurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

On July 13, 2010, VA amended its regulations concerning service 
connection for PTSD by liberalizing the evidentiary standard for 
an in-service stressor under certain circumstances.  Prior to 
July 13, 2010, VA regulations generally provided that the non-
combat Veteran's lay testimony alone would not be enough to 
establish the occurrence of the stressor.  See Daye v. Nicholson, 
20 Vet. App. 512, 515 (2006); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  In such cases, VA required corroborating evidence in 
the form of service records or other credible statements.  Cohen, 
10 Vet. App. at 142; Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (holding that the Veteran's actual presence during the 
stressor event did not have to be corroborated, as evidence that 
the Veteran was assigned to and stationed with a unit that was 
present while the reported event occurred strongly suggests 
actual exposure to the stressor event).

Under the new rule, now codified as 38 C.F.R. § 3.304(f)(3), 
service connection may be granted for PTSD where the evidence 
establishes:  (1) a current diagnosis of PTSD rendered by a VA 
psychiatrist or psychologist, or one with whom VA has contracted; 
(2) an in-service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically linked to the Veteran's fear 
of hostile military or terrorist activity by such a specified 
medical professional; and (3) that the Veteran's PTSD symptoms 
have been medically linked to such in-service stressor by such a 
specified medical professional.  

The regulation defines "fear of hostile military or terrorist 
activity" to mean that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  38 C.F.R. 
§ 3.304(f)(3).

Therefore, under the new regulation, if a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity, a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, and that the Veteran's symptoms are related to 
the claimed stressor, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor if 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, absent clear and 
convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

These amended provisions apply to service connection claims for 
PTSD that are received by VA on or after July 13, 2010; were 
received by VA before July 13, 2010, but have not been decided by 
a VA regional office as of July 13, 2010; are appealed to the 
Board on or after July 13, 2010; were appealed to the Board 
before July 13, 2010, but have not been decided by the Board as 
of July 13, 2010; or are pending before VA on or after July 13, 
2010, because the United States Court of Appeals for Veterans 
Claims vacated a Board decision on an application and remanded it 
for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) 
(changing the applicability date from July 12, 2010 to July 13, 
2010).

As the Veteran's service connection claim for PTSD was appealed 
and has not been decided by the Board as of July 13, 2010, the 
amended regulations apply to the instant appeal. 

There is no evidence of a PTSD diagnosis during service.  
However, the evidence establishes a current PTSD diagnosis in 
accordance with the DSM-IV criteria.  The Veteran's VA 
readjustment counseling therapist submitted a statement dated 
January 2002 providing a diagnosis of PTSD, with symptoms 
including high levels of anxiety and depression with suicidal 
ideation and intense rage.  He also noted that the Veteran 
references most everything to his experience in the war and has 
become fixated on the war and how it has impacted his life.  He 
submitted a second statement dated March 2006 which describes the 
continuing severity of the Veteran's symptoms.  The Veteran's VA 
physician also certified a diagnosis of PTSD on a January 2002 
assessment from the Florida Social Services Welfare Program.  
Treatment records from this physician from October 2003 and 
October 2004 show a DSM-IV Axis I diagnosis of PTSD.  He also 
submitted a statement dated May 2006, describing the Veteran's 
PTSD as chronic and finding that it has a severe and continual 
effect on his daily life.  VA treatment records are present in 
the claims folder through April 2007, and these records also 
regularly note the Veteran's history of PTSD.  In May 2007, the 
Veteran was provided with a VA psychiatric examination; the 
examiner explicitly found that the Veteran meets the DSM-IV 
criteria for a diagnosis of PTSD.  The examiner also found that 
no other mental disorders were identified.  This diagnosis was 
confirmed at a second VA examination in December 2007.  
Therefore, the evidence of record clearly demonstrates a current 
PTSD diagnosis.   

The evidence also demonstrates a sufficient in-service stressor 
under both the old and the new regulations.  Regarding the old 
criteria, the Board first observes that the evidence does not 
establish that the Veteran engaged in combat with the enemy.  His 
service personnel records show that he served as an interpreter, 
acting as a liaison between the platoon commander and the 
Vietnamese people.  See July 1969 Efficiency Report.  He also 
participated more generally in other aspects of the civil affairs 
mission.  Id.  However, March 2003 daily staff journals received 
from the National Personnel Records Center (NPRC) confirm the 
Veteran's claimed stressor of the attack against B?n Tre on July 
18, 1969.  Thus, the Board finds that there is sufficient 
corroborating evidence that the Veteran was in a situation where 
it is reasonable to find that he came under enemy fire.  The 
Board notes that corroboration of every detail of a claimed 
stressor, including personal participation, is not required; 
independent evidence that the incident occurred is sufficient.  
The Court has held that the fact that a veteran was stationed 
with a unit that sustained attacks strongly suggests that the 
Veteran was, in fact, exposed to these attacks.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).     

Under the new criteria, the Veteran's treating therapist and 
physicians have regularly described his symptoms of anxiety, 
depression, nightmares, intense rage, lack of impulse control, 
hypervigilance, concentration problems, and intrusive thoughts 
and images from the war.  See January 2002 and March 2006 
therapist statement; May 2006 physician statement; October 2003, 
October 2004, May 2006, August 2006, September 2006, December 
2006, January 2007, March 2007 VA treatment notes.  Additionally, 
the Veteran has submitted several statements relating the nature 
of his symptoms.  In October 2001, the Veteran submitted a moving 
and detailed account of his service of Vietnam that included his 
recollection of the attack at B?n Tre, which occurred at the same 
time as the lunar landing.  He relates that, as a result, the 
events are intertwined in his memory causing an intensification 
of his symptoms around the annual anniversary of this event.  The 
Veteran reiterated this connection in a March 2003 statement, 
referring to the anniversary of the lunar landing as his own 
personal day of infamy.

Based on the foregoing evidence, the Board finds that the 
Veteran's claimed stressors are related to a fear of hostile 
military or terrorist activity.  In particular, the Veteran's 
claimed stressors include involvement in events and circumstances 
that involved actual or threatened death or serious injury to 
himself and others (in particular, two instances of incoming 
artillery that destroyed the north and south bridge tower at B?n 
Tre), and his response to such incidents included fear, 
helplessness, or horror.  Further, such reported events are 
consistent with the places, types, and circumstances of the 
Veteran's service.  Therefore, the Board concludes that the 
Veteran's lay testimony alone would also be sufficient to 
establish the occurrence of his claimed in-service stressors 
under the amended version of 38 C.F.R. § 3.304(f)(3).  75 Fed. 
Reg. 39,843 (July 13, 2010), with correcting amendments at 75 
Fed. Reg. 41,092 (July 15, 2010).

Lastly, on remand, both the May 2007 and December 2007 VA 
examiners diagnosed the Veteran with PTSD based on his 
recollection of the claimed and corroborated in-service stressor, 
the night of the bridge attack.  The sufficiency of a stressor 
for a PTSD diagnosis is a medical determination and, where a 
current diagnosis exists, the sufficiency of the claimed in-
service stressor is presumed.  Cohen, 10 Vet. App. 128.  As such, 
the Board finds that the Veteran's current PTSD symptoms have 
been medically linked to his fear of hostile military or 
terrorist activity during service in Vietnam by VA psychiatrists 
and a VA clinical psychologist.

In summary, the evidence demonstrates a current PTSD diagnosis, 
an in-service stressor based on fear of hostile military or 
terrorist activity consistent with the Veteran's service, and a 
medical link between his current PTSD symptoms and the claimed 
in-service stressor.  Therefore, service connection is warranted 
for PTSD. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 75 
Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 
75 Fed. Reg. 41,092 (July 15, 2010).


ORDER

Service connection for PTSD is granted.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


